Citation Nr: 1533395	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  09-32 396	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1952 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and a November 2014 rating decision by the VA RO in Atlanta, Georgia.  Jurisdiction rests with the Atlanta RO, from which the appeal was certified.  

In May 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In an October 2013 Decision and Remand, the Board found the issue of entitlement to a TDIU had been reasonably raised by the record and should be adjudicated as part of the claim on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  As such, the Board instructed that the RO send the Veteran appropriate notice regarding the claim and complete any additional evidentiary development necessary to adjudicate the claim.  In addition, the Board requested that the RO schedule the Veteran for an evaluation by a vocational specialist to determine the effect of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  

The record shows the RO sent the Veteran a notice letter in July 2014 but did not receive a response.  However, the Veteran underwent VA examination in July 2014 to evaluate the severity of his service-connected generalized anxiety disorder with panic attacks, tinnitus, and bilateral hearing loss.  The reports indicate that the examinations were performed by a VA psychologist and audiologist, respectively.  The evidence does not reflect that the Veteran was evaluated by a vocational specialist in accordance with the Board's Remand directives.  Additionally, neither examiner provided an opinion as to whether the Veteran's service-connected disabilities, in combination, prevented him from securing or following a substantially gainful occupation.  In this respect, the Board acknowledges that the Federal Circuit has held that VA's duty to assist does not always require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities for a TDIU claim.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the Board has determined that an evaluation that addresses the Veteran's disabilities in combination is necessary.  Therefore, remand is warranted to fully comply with the Board's October 2013 Remand directive that the RO obtain an opinion from a vocational specialist.

In addition, the Board notes the minimum schedular criteria for a TDIU have not been met at any time during the pendency of the appeal.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014); see also 38 C.F.R. §§ 3.340, 3.341 (2014).  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Chief Benefits Director or Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration.  Bowling, 15 Vet. App. 1.  Based on the evidence, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of entitlement to a TDIU on an extraschedular basis.  Therefore, remand is warranted.

Furthermore, a February 1988 letter indicates the Veteran began receiving disability benefits from the Social Security Administration (SSA) in March 1987.  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the United States Court of Appeals for Veterans Claims (Court) found that VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records which may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has determined that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  However, that possibility cannot be excluded under the circumstances presented here, and the RO should request the Veteran's SSA records.   See Golz, 590 F.3d at 1321.  

Finally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from June 2014 to the present.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Social Security Administration and request a copy of any decision made pursuant to a claim of the Veteran for disability benefits, as well as the medical records upon which any decision was based.  All requests and responses, positive and negative, should be associated with the Veteran's electronic file.  Efforts to obtain these and any other Federal records must continue until the RO determines that the records sought do not exist or that further efforts to obtain the same would be futile.  If it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) (2014) must be provided to the Veteran, and he must then be afforded an opportunity to respond.

2. Obtain and associate with the record all VA treatment records dated from June 2014 to the present for the Veteran.  All actions to obtain the requested records should be fully documented in the electronic file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3. Schedule the Veteran for an evaluation by a vocational specialist to determine the functional effects of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  When evaluating the functional effects, the specialist should not consider the effects of age or any nonservice-connected disability.  The vocational specialist should also note that the Veteran is currently service-connected for generalized anxiety disorder with panic attacks, tinnitus, and bilateral hearing loss.  

4. Then, refer the claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of whether a TDIU on an extraschedular basis is warranted.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).

5. When the development requested has been completed, re-adjudicate the claim of entitlement to a TDIU.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




